SUPREME COURT OF ARIZONA
                           IN DIVISION

DAVID CLYDE PETERSEN and STACI    )   Arizona Supreme Court
BURK,                             )   No. CV-10-0278-AP/EL
                                  )
            Plaintiffs/Appellees, )   Maricopa County
                                  )   Superior Court
                 v.               )   No. CV2010-023871
                                  )
HELEN PURCELL, Maricopa County    )
Recorder, DON COVEY,              )
Superintendent of Schools for     )   MEMORANDUM DECISION
Maricopa County, MEMBERS OF THE   )   (Not for publication -
MARICOPA COUNTY BOARD OF          )    Ariz. R. Sup. Ct. 111)
SUPERVISORS, ADELAIDA SEVERSON,   )
an Individual,                    )
                                  )
           Defendants/Appellants. )
__________________________________)

        Appeal from the Superior Court in Maricopa County
             The Honorable John Christian Rea, Judge

                             AFFIRM
________________________________________________________________

LAW OFFICES OF ANDREW C. PACHECO, P.L.C.                    Phoenix
     By   Andrew C. Pacheco

and

THE LAW OFFICE OF JOANN FALGOUT, P.L.C.                       Tempe
     By   JoAnn Falgout
Attorneys for David Clyde Petersen and Staci Burke

MARICOPA COUNTY OFFICE OF GENERAL LITIGATION SERVICES       Phoenix
     By   M. Colleen Connor, Assistant General Counsel
          Karen J. Hartman-Tellez, Assistant
          General Counsel
Attorneys for Helen Purcell, Don Covey, and
Maricopa County Board of Supervisors

FIDELIS V. GARCIA                                          Tempe
     By   Fidelis V. Garcia
Attorney for Adelaida Severson
________________________________________________________________
B E R C H, Chief Justice

¶1        Adelaida Severson appealed the judgment of the Maricopa

County Superior Court enjoining the Maricopa County Board of

Supervisors    from   certifying   Severson   as   a   candidate   for   the

Governing Board of Gilbert Unified School District #41.                  We

affirmed that judgment on September 9, 2010, and now explain the

basis for our decision.

¶2        Severson first argued that the trial court erred by

allowing the joinder of Staci Burk as a plaintiff.                 Severson

eventually agreed to Burk’s joinder so long as it did not expand

the issues in the case, and the court granted the motion on that

condition.    We find no abuse of discretion in the trial court’s

ruling.      See State ex rel. Napolitano v. Brown & Williamson

Tobacco Corp., 196 Ariz. 382, 384 ¶ 5, 998 P.2d 1055, 1057

(2000) (reviewing intervention claim for abuse of discretion).

¶3        Severson next argued that the trial court erred by

denying her motion for a judgment as a matter of law (JMOL)

after David Petersen failed to prove his status as an elector

during his case-in-chief.      Only an “elector” may challenge the

nomination of a candidate.          See    Ariz. Rev. Stat. (“A.R.S.”)

§ 16-351(A) (2006); see also A.R.S. § 16-121 (2006) (defining

“elector”).

¶4        The purpose of a motion for JMOL is to “give[] the

court and the nonmoving party notice of any deficiencies in the

                                   - 2 -
nonmoving party’s case at a time when such deficiencies can

still be corrected.”             Teneyck v. Omni Shoreham Hotel, 365 F.3d

1139, 1149 (D.C. Cir. 2004).                  See generally Edwards v. Young,

107    Ariz.    283,     284,    486   P.2d    181,    182   (1971)      (noting    that

Arizona courts “give great weight to the federal interpretations

of    the    rules”)     (citations     omitted).        After     the    trial    court

denied      Severson’s     motion,     Petersen       testified    in    his    rebuttal

that    he    was   an    elector.       The    trial    court     did    not    err   in

permitting Petersen to cure any defect in his case by presenting

evidence of his status as an elector.                     See Platt v. Bagg, 77

Ariz. 214, 217, 269 P.2d 715, 716-17 (1954) (finding no abuse of

discretion in permitting a party who has rested to reopen his

case to cure an evidentiary deficiency).

¶5             Severson next argued that the trial court erred by

“advising” Petersen and Burk to reopen their case to prove their

status as electors.             The transcript does not show that this is

what occurred.         Rather, the trial court explained that it denied

Severson’s      motion     for    a    JMOL    because    the     challengers      could

reopen their case to present any missing proof.                     The trial court

had “broad discretion” regarding whether the challengers could

present more evidence on this matter.                    Id. at 217, 269 P.2d at

717.     In fact, Petersen and Burk did not reopen their case to

prove their status as electors, but instead presented proof of

that status during rebuttal.

                                         - 3 -
¶6         Finally, Severson argued that the trial court erred by

denying   her     motion    to     dismiss     the     case    because      Petersen’s

complaint failed to name individual members of the Board of

Supervisors as defendants.                The law requires that the Board of

Supervisors     be    named      as   a    defendant     in    election     contests.

A.R.S. § 16-351(C)(3); Mandraes v. Hungerford, 127 Ariz. 585,

587, 623 P.2d 15, 17 (1981).               But even assuming that the statute

requires that individual supervisors be named as defendants, the

Board (and not the candidate) was the proper party to challenge

the   complaint      on   this   ground.          In   this   case,   the    Board   of

Supervisors had notice and appeared at the hearing and did not

object.    In any event, after the hearing, Petersen joined the

individual supervisors as parties.

¶7         For the foregoing reasons, we affirm the judgment of

the trial court.



                                  _______________________________________
                                  REBECCA WHITE BERCH, Chief Justice


CONCUR:


_____________________________________
ANDREW D. HURWITZ, Vice Chief Justice


_____________________________________
A. JOHN PELANDER, Justice



                                          - 4 -